Peb Curiam.
Where an automobile is seized by a sheriff under the provisions of the law prohibiting intoxicating liquors, passed at the extraordinary session of the legislature in the year 1917, approved March 28, 1917 (Act of General Assembly, Extraordinary Session, March 1917, p. 7), because it is being used at the time in conveying a load of whisky, and where proceedings under the provisions of section 20 of that act have been instituted to condemn the vehicle thus seized, the sheriff is not required to receive a claim affidavit and claim bond filed under the provisions of the Civil Code, §§ 5157 et seq.x which relate to the filing of a claim by a third party where property has been levied upon by execution or other process, and to the giving of bond and security for damages and for the forthcoming of the property. Consequently the judge did not err in denying the application for an order requiring the sheriff to accept a claim affidavit of the nature indicated above, interposed in proceedings to condemn an automobile seized on the ground stated, although bonds were tendered under the provisions of the Civil Code, §§ 5158, 5160, which relate to bonds and the security thereon in claim cases. Judgment affirmed.

Atl the Justices concur.